Citation Nr: 0717966	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  02-10 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus 
secondary to 
service-connected residuals of rheumatic fever - aortic 
stenosis and coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty in the military during 
World War II, from September 1943 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 1999 and subsequent rating decisions 
of the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran also perfected appeals of a number of other 
claims, all of which were granted while this case was on 
remand.  A January 2005 rating decision granted an initial 
rating of 60 percent for the service-connected residuals of 
rheumatic fever - aortic stenosis and CAD, effective 
retroactively to the date of receipt of the veteran's claim, 
March 1997.  A February 2005 rating decision granted a 
total disability rating based on individual unemployability 
(TDIU), also effective retroactively to the date of receipt 
of his claim, March 1997.  It was also determined the veteran 
was eligible for Dependents' Educational Assistance 
retroactively effective from March 1997.  And an even more 
recent January 2006 rating decision granted service 
connection for hypertension with an initial rating of 10 
percent, and for blindness, with an initial rating of 80 
percent, as well as entitlement to special monthly 
compensation (SMC) for the loss of use of one eye (having 
light perception only), all retroactively effective as of 
November 1999.  Letters were sent in January 2005, February 
2005, and February 2006, respectively, informing the veteran 
of those decisions and apprising him of his procedural and 
appellate rights, and there is no indication he did not 
receive those letters or any suggestion the U.S. Postal 
Service returned them to VA as undeliverable.  Neither is 
there is any indication he submitted a Notice of Disagreement 
(NOD) with either decision, including insofar as the initial 
ratings or effective dates assigned for his disabilities.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
veteran must separately appeal these downstream issues).  So 
the only claim that remains concerns whether he also is 
entitled to service connection for diabetes mellitus 
secondary to the rheumatic fever and its associated residuals 
- including the aortic stenosis and CAD.

For good cause shown - his age, the Board advanced the 
veteran's case on the docket.  See 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record does not show the 
veteran's diabetes mellitus was caused or made chronically 
worse by his service-connected rheumatic fever and its 
residuals - including the aortic stenosis and CAD.


CONCLUSION OF LAW

The veteran's diabetes mellitus is not proximately due to, 
the result of, or aggravated by, his service-connected 
rheumatic fever residuals:  aortic stenosis and CAD.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The notice requirements of the VCAA 
require VA to notify the veteran of any evidence that is 
necessary to substantiate his claim, including apprising him 
of the evidence VA will attempt to obtain and the evidence he 
is responsible for providing.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The requirements apply to all 
five elements of a service connection claim:  1) veteran 
status, 2) existence of a disability, 3) a connection between 
the veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).  See, too, Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007)

In Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the claimant.  Id., 
slip opn at 13.

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.; See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).  

A couple of other points are worth mentioning.  The VCAA did 
not exist when the RO initially adjudicated the claim in 
February 1999.  So it was both a legal and practical 
impossibility to provide VCAA notice prior to that initial 
adjudication.  And in these situations, the Court has 
clarified that VA need not vitiate that earlier decision and 
start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure the 
veteran receives or has since received content-complying VCAA 
notice such that he is not prejudiced.  See Pelegrini II, 18 
Vet. App. at 120; see also Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007).

In this case and pursuant to the Board's January 2004 remand, 
an April 2004 AMC letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of and to submit any further 
evidence that was relevant to his claim.

That April 2004 letter did not inform the veteran how 
downstream disability ratings and effective dates are 
assigned and the type evidence impacting those downstream 
determinations, and he was not so informed prior to the case 
being returned to the Board.  But this ultimately is 
inconsequential, and therefore harmless error, 
so nonprejudicial, because the Board is denying his 
underlying claim for service connection, so the downstream 
disability rating and effective date elements of his claim 
are moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (if 
the Board addresses an issue not addressed by the RO - in 
the first instance, the Board must explain why the veteran is 
not prejudiced).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, and treatment records from the private 
doctors he identified.

In summary, the VCAA's provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of this appeal on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Governing Statutes, Regulations, and Caselaw

A disability that is proximately due to or the result of a 
service-connected condition shall be service connected.  
38 C.F.R. § 3.310.  Further, a disability that is chronically 
aggravated by a service-connected condition may be service 
connected, but compensation is only payable for the extent of 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the preponderance of the evidence shows that Wallin 
element (3), requiring a linkage between the veteran's 
diabetes mellitus and his service-connected rheumatic fever 
residuals, is not satisfied; so his claim must be denied.

Analysis

Records show the veteran was treated for rheumatic fever 
about 7 days after his discharge from military service in 
February 1946.  He was hospitalized from April to May 1946 
and diagnosed with generalized rheumatoid arthritis.  
No electrocardiogram (EKG) evidence of rheumatic fever was 
found.

The veteran was granted service connection for rheumatoid 
arthritis and assigned a 20 percent rating effective April 
1946.  He was hospitalized for a possible recurrence of 
rheumatic fever in June 1951.  The examining physician noted 
the veteran had a prior episode of rheumatic fever in 1946, 
as opposed to rheumatoid arthritis.  This physician also 
noted valvular heart disease had been considered, but not 
established.  The diagnosis was inactive rheumatic fever, 
possible rheumatic heart disease, and chronic pharyngitis.

A VA diabetes mellitus examination was conducted in March 
1998.  The veteran reported a 20-year history of diabetes, 
so, if true, meaning since 1978 or thereabouts.  He also said 
he had had rheumatoid arthritis since 1946, and he related a 
history, as well, of possible irregular heartbeats and 
questionable mitral stenosis.  He stated that his diabetes 
occurred when he took cortisone shots for his rheumatoid 
arthritis.  The pertinent diagnoses were diabetes, rheumatoid 
arthritis, hypertension, cardiac murmur consistent with 
aortic stenosis, history of irregular heart beat, history of 
cortisone shots in the distant past for a few years only, and 
first degree arteriovenous block, left anterior vesicular 
block, left ventricular hypertrophy, with repolarization 
abnormality.  The examiner stated that it was quite possible 
the cortisone shots had "provoked" the veteran's diabetes, 
but the condition would have corrected itself after he 
stopped taking the medication.  The examiner also stated that 
steroids such as cortisone can aggravate CAD, but that it was 
unclear whether the veteran ever had CAD.



An April 1998 deferred rating decision determined that March 
1998 VA examination was inadequate for rating purposes, as it 
had failed to provide a definite opinion regarding the cause 
of the veteran's conditions - diabetes in particular.  So 
the RO requested that the examiner who conducted that 
evaluation provide additional information.

In response, the examiner who had conducted that March 1998 
examination stated that a stress thalium test should be 
performed to determine the presence of any significant CAD.  
He also stated that, subsequently, a rheumatologist should 
determine the relationship between the veteran's rheumatoid 
arthritis and its treatment to diabetes mellitus or CAD.

Most of those examinations were performed, as recommended, 
and the results sorted out during the several years since.  
And the medical consensus was that the veteran probably 
contracted rheumatic fever in service, rather than rheumatic 
arthritis.  He was granted service connection for aortic 
stenosis and hypertension as secondary to the rheumatic 
fever.  With those diseases having been associated with the 
rheumatic fever, an examiner considered the veteran's 
diabetes head on.

The report of a June 2005 examination reflects that, as the 
RO had requested, the examiner reviewed the claims file for 
the veteran's pertinent medical and other history.  The 
examiner observed that, while there was an association 
between the veteran's rheumatic fever and his valvular heart 
disease and hypertensive vascular disease, there was no known 
causal association between rheumatic fever and diabetes 
mellitus, as that fact is well stated in most internal 
medical literature, and it is a well-known clinical fact.  In 
fact the reverse is true, as diabetes mellitus is a known 
causative agent of arthrosclerotic heart disease and 
hypertension.



This unfavorable medical opinion is supported by the other 
evidence of record.  There are no medical opinions to the 
contrary, as the records and reports of the veteran's private 
doctors merely reflect the history and treatment of his 
diabetes without any opinion or comment as to etiology.  
Moreover, as a layman, the veteran does not have the 
necessary medical training and/or expertise, himself, to give 
a probative opinion on the determinative issue of the cause 
of his diabetes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Thus, the preponderance of the evidence is 
against his claim, and the Board is constrained to deny it.  
38 C.F.R. §§ 3.102, 3.310.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
the preponderance of the evidence is against the claim, it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.




ORDER

The claim for service connection for diabetes mellitus, as 
secondary to the 
service-connected residuals of rheumatic fever - including 
aortic stenosis and CAD, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


